TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00691-CV



                                      In re Malinda Walls


                 ORIGINAL PROCEEDING FROM TOM GREEN COUNTY



                           MEMORANDUM OPINION


               Relator filed a petition for habeas corpus, complaining of the trial court’s

judgment finding her in civil and criminal contempt and ordering her confined for 180 days.

See Tex. R. App. P. 52.8; see also Tex. Gov’t Code Ann. § 21.002 (West 2004). Having

reviewed the petition, the record, and the response filed by the real party in interest, we deny

relator’s petition for writ of habeas corpus.



                                                __________________________________________

                                                David Puryear, Justice

Before Justices Puryear, Rose and Goodwin

Filed: November 30, 2011